Citation Nr: 1752654	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction (DM II) prior to July, 23, 2015, and a rating in excess of 40 percent thereafter.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel





INTRODUCTION

The Veteran served active duty in the U.S. Army from November 24, 1970 to March 29, 1973, from December 29, 1975 to August 21, 1985 and from September 20, 1990 to May 17, 1991. He served in both the Vietnam and Gulf War Eras. The record reflects he was ordered to active duty in support of operations Dessert Shield/Dessert Storm and is highly decorated for his service, including, but not limited to the Kuwait Liberation Medal and Southwest Asia Service Medal with three bronze service stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ); the Veteran appearing before the Board in Denver, Colorado and the undersigned from Central Office in Washington, D.C. A transcript of the hearing is associated with the claims file. (Hearing Transcript). 

In a June 2015 Board decision, the matter was remanded, in part, for additional development by the Board; namely the receipt of outpatient and inpatient treatment records from the Alexandria, Louisiana VA Medical Center.  The requested development has been completed.  

The Veteran's representative withdrew as his appointed representative of record as well as all claims associated with the Veteran before the VA in November 2015. (See December 2015 Correspondence).

The Board also notes the Veteran was granted a total disability rating based on individual employability (TDIU)  rating related to his service-connected DM II and related impairments (peripheral neuropathy of the bilateral lower extremities and a right eye disorder, the date he first met the scheduler criteria from September 30, 2008. (See October 2015 Rating Decision- Narrative). However, he has not pursued an appeal with respect to the disability ratings or effective dates assigned for such conditions at this present time; therefore, they are not before the Board for consideration. See 38 C.F.R. § 20.200-02; see also Rice v. Shinseki, 22 Vet. App. 447, 2009 U.S. App. Vet. Claims LEXIS 789. The following discussion focuses solely on the claim for DM II.  


FINDINGS OF FACT

1. For September 30, 2008 to July 23, 2015, the Veteran's DM II required hypoglycemic agents, insulin and restricted diet, but did not require regulation of activities. 

2. From July 23, 2015 and thereafter, the Veteran's DM II required regulation of activities in addition to insulin treatment and restricted diet, but did not display episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 


CONCLUSIONS OF LAW

1. From September 30, 2008 to July 23, 2015, the criteria for a rating in excess of 20 percent for DM II have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10. 4.119 Diagnostic Code (DC) 7913 (2017).

2. From July 23, 2015 and thereafter, the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10. 4.119 Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant appeal, the Veteran contends that he is entitled to a disability rating in excess of 20 percent for DM II throughout the appellate period. At the September 2014 hearing, he testified that he was instructed by his physician to avoid strenuous activities, and other activities, that would result in injury to decrease his fall risk.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App. 119 (1999). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods and finds that the record necessitates such.

The Veteran's service-connected DM II with erectile dysfunction is rated under the General Rating Formula for Endocrine System Disorders. 38 C.F.R. § 4.119 (DC 7913). In the May 2010 rating decision, he was assigned a 20 percent rating from September 30, 2008 to July 23, 2015. Upon remand, the RO granted the Veteran's claim for an increased rating to 40 percent as of July 23, 2015 and thereafter.  

Pursuant to DC 7913, a 20 percent rating is warranted upon a showing of diabetes mellitus that requires insulin and restricted diet, or, oral hypoglycemic agent and a restricted diet. Id. 

A 40 percent rating is warranted where the disorder requires insulin, restricted diet, and regulation of activities. Id. 

A 60 percent rating is warranted where the disorder requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. 

A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities." Id. Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability rating under DC 7913 as well. Id. Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating. See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Turning to the evidence of record, the Veteran first filed his initial claim of entitlement to service connection for DM II in October 2010. He was afforded four VA examinations for DM II in August 2009, December 2009, December 2013 and July 2015. He reported being diagnosed with DM II in 2006, following a blood test that reflected elevated A1C levels. (See August 2009 VAX pg. 1; and Dec 2009 VAX pg. 1). He also had associated diabetes-related medical impairments; diabetic eye disorders (branch retinal vein occlusion and secondary glaucoma of the right eye). (See August VAX pg. 2, 4). He was initially prescribed Metformin, a common hypoglycemic agent, but was unable to tolerate it as it had an effect of elevating his creatinine levels in his kidneys. (See Dec 2009 VAX pg. 1). His physicians then switched him to Novolog, insulin, 70/30. Id. After sustaining a few episodes of hypoglycemia, his medication was switched again a different insulin medication, Determir, at night. He asserted that his condition was uncontrolled, and becoming progressively worse. Id.  The Veteran also reported that he was counseled to follow a restricted diet, but was not restricted in his ability to perform strenuous activities. (See August 2009 VAX pg. 2, 4).

An third VA examination was administered in December 2013 with similar assertions. The Veteran had an official diagnosis of DM II and was required to take insulin and follow a diabetic diet. However, he was not required to regulate his activities as a part of medical management for the condition. (December VAX pg. 2).  While he experienced some episodes of ketoacidosis and hypoglycemia, they occurred less than two times per month. Id.

On July 23, 2015, the Veteran was afforded a fourth VA examination for DM II where he reported to the examiner that he was advised to avoid all strenuous activity that would cause low blood sugars. The Veteran added he cannot lift heavy objects nor do any exercise other than walking.

Treatment records from Lafayette, Louisiana VA Community-Based Outpatient Clinic from April 2008 through July 2015 primarily consist of routine treatment visits to refill prescribed medication for his DM II.  (See September 2014 and September 2015 Medical Treatment Records). Throughout this period, he was advised to exercise and remain active as a part of his medication management throughout this period. (See September 2014 Medical Treatment Records pg. 2;  see also September 2015 Medical Treatment Records 68, 75, 77, 80, 89, 92, 198, 200, 213, 214, 288, 290, 345, 350).  Yet, in August 2015, the Veteran was counseled by his treatment provider the risks of anticoagulation therapy; including being instructed to avoid falls or physical injury. (See September 2015 Medical Treatment Records pg. 13).

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent from DM II for the period from September 30, 2008 to July 23, 2015.

As noted above, for an increased 40 percent disability rating, the evidence must show that the Veteran's DM II requires insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, DC 7913. However, the evidence of record does not document that the Veteran's DM II required regulation of activities prior to July 23, 2015. Rather, his treating providers encouraged exercise. The Veteran's DM II was stable with oral medication and restricted diet. As such, an increased 40 percent disability rating is not warranted for the period on appeal from September 30, 2008 to July 23, 2015.

Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his DM II which would entitle him to a rating in excess of 40 percent from July 23, 2015 to date.  As previously mentioned, medical treatment records from July 2015 confirm the Veterans assertions that his recreational activities have been restricted due to his anticoagulation therapy. However, the Veteran denied any history of ketoacidosis, hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, symptoms that would warrant a 60 percent disability rating. (See July 2015 VA examination). Moreover, there has been no indication of progressive weight loss or strength loss or other complications that would be compensable if separately evaluated symptoms that would warrant a 100 percent disability rating.  

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for DM II from September 30, 2008 to July 23, 2015, and a disability rating in excess of 40 percent from July 23, 2015 thereafter. There is no reasonable doubt to be resolved; therefore, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, supra.

The Veteran is entitled to a 20 percent rating prior to July 23, 2015, and a 40 percent rating from that date thereafter. A rating in excess of 40 percent is not warranted for any portion of the appellate period.


ORDER

An initial disability rating in excess of 20 percent from September 30, 2008 to July, 23, 2015, and a rating in excess of 40 percent from July 23, 2015 thereafter for DM II is denied. 




____________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


